Citation Nr: 1215723	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a right tibia and fibula injury with osteomyelitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1958 to April 1961.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes providing a new medical examination when a veteran asserts or the evidence indicates that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran's disability is rated under the diagnostic code for osteomyelitis.  A 10 percent evaluation is assigned for inactive osteomyelitis following repeated episodes, without evidence of active infection in the past five years.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2011).  A 20 percent evaluation, however, is assigned for discharging sinus or other evidence of active infection within the past five years; a 30 percent evaluation is assigned for definite involucrum or sequestrum, with or without discharging sinus; a 60 percent evaluation is assigned for frequent episodes with constitutional symptoms; and a 100 percent evaluation is assigned for osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (emphasis added). 

The most recent VA examination was in June 2007.  The examiner did not have the claims file to review prior to the examination.  It was noted that the last active infection was in 2002.  In September, October, and December 2007 VA treatment records, including results of bone scan and magnetic resonance imaging, there was evidence of a right tibia and fibula active inflammatory process, a sinus tract, and findings consistent with osteomyelitis.  Thus, the Board finds that there is evidence of worsening of the disability as there is evidence suggestive of an active osteomyelitis infection post-VA examination.  Additionally, because the evaluation of osteomyelitis is based in part on the historical course of the disability, claims file review by the examiner is imperative.  Accordingly, the Veteran must be provided with an additional examination. 

While on remand, any additional relevant VA treatment records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected right tibia and fibula injury.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide opinions regarding the presence of discharging sinus, evidence of active infection within the past five years, definite involucrum or sequestrum, frequent episodes with constitutional symptoms, osteomyelitis of extending into major joints, multiple localization, a long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  Range of motion testing of the right ankle, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



